Citation Nr: 0521886	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  05-23 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment or reimbursement for medical service 
rendered at a private facility from April 8 through April 9, 
2005.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

According to the June 2005 Statement of the Case (SOC), the 
appellant had active military service from February 1969 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 determination by the Department of 
Veterans Affairs (VA) Health Care System in Danville, 
Illinois, that determined that the appellant was not entitled 
to payment or reimbursement for the cost of private medical 
expenses incurred on April 8 through April 9, 2005.  The 
appellant subsequently appealed that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the claims file shows that the appellant has 
submitted a request for a Board hearing.  Specifically, in 
June 2005, he submitted a VA Form 9 which indicated that he 
wanted a BVA hearing at the RO before a Member of the Board 
(i.e., Travel Board hearing).  There is no indication that 
the veteran has withdrawn this hearing request.

Given the expressed intent of the veteran, the Board 
concludes that this case must be returned to the RO to 
arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004).

Accordingly, this case is remanded for the following:

A Travel Board hearing should be 
scheduled for the veteran in connection 
with his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


